1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ROLAND THOMAS KOCH,                             )   Case No.: 1:18-cv-01693-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )
13          v.                                           ORDER TOS SUBMIT A NON-PRISONER
                                                     )   APPLICATION TO PROCEED IN FORMA
14                                                   )   PAUPERIS OR PAY THE $400.00 FILING FEE
     BRANDON PRICE, et.al.,
                                                     )   WITHIN THIRTY DAYS
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Roland Thomas Price is a civil detainee proceeding pro se in this civil rights action
19   pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California Welfare and Institutions
20   Code § 6600 et seq. are civil detainees and are not prisoner within the meaning of the Prison Litigation
21   Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).
22          Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in forma
23   pauperis on the appropriate form pursuant to 28 U.S.C. § 1915. Accordingly, IT IS HEREBY
24   ORDERED that:
25          1.      The Clerk’s Office shall send Plaintiff the attached form for application to proceed in
26   forma pauperis for a non-prisoner; and
27   ///
28   ///
                                                         1
1             2.      Within thirty days of the date of service of this order, Plaintiff shall submit the

2    completed and signed application to proceed in forma pauperis for a non-prisoner, or in the

3    alternative, pay the $400.00 filing fee for this action. Failure to comply with this order will result

4    in a recommendation for dismissal of the action.

5
6    IT IS SO ORDERED.

7    Dated:        December 14, 2018
8                                                         UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
